

113 HR 3873 IH: Supporting Community Schools Act of 2013
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3873IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Honda (for himself, Mr. Grijalva, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 in order to support the community schools model.1.Short titleThis Act may be cited as the Supporting Community Schools Act of 2013.2.FindingsCongress finds the following:(1)The community school model effectively leverages multiple education funding streams, which results in greater resources for a school. Community schools increase and sustain capacity through diversified financial support and leverage, on average, 3 dollars from private and other sources for every 1 dollar of State funding provided to the schools. According to Secretary of Education Arne Duncan, for every dollar spent on community schools, the United States is getting back 5, 6, or 7 dollars from the business community, nonprofit organizations, social service agencies, and State and Federal governments.(2)According to Linda Darling-Hammond, the Charles DuCommon Professor of Education at Stanford University, community schools, which make local schools the hub of education and health services for children and families, have proven to be highly successful and are cost effective and replicable. Community schools are a force for development and stability that strengthens families and communities, and such schools offer childcare and early learning, family literacy and job-training, tutoring and enrichment before and after school, and on-site health clinics.(3)The bulk of community school resources go directly to assist schools in meeting the schools' core instructional missions, while also strengthening the health and well-being of students, families, and neighborhoods. Community schools dedicate approximately 57 percent of expenditures to support learning through academic enrichment and after school activities, summer learning programs, early childhood education, service learning and civic engagement, life skills, sports, and recreation. The second largest expenditure, 19 percent, is directed towards health and mental health services, which ensure that children are physically able to learn and that health-related barriers are identified and addressed. On average, 12 percent of the resources are spent on supporting families, adult education, and immigrant services. Twelve percent is spent on staff sites, including the costs of a coordinator, tutors, interns, mentors, and volunteers, working on the alignment of activities for the community school.(4)The Tulsa Area Community Schools Initiative (TACSI) in Tulsa, Oklahoma, operates 18 community schools that serve as centers of community life, offering comprehensive programs, services, and opportunities to students, families, and the neighboring community. Researchers compared 18 TACSI schools to 18 non-TACSI schools and found that students in TACSI schools that had deeply embedded the community school model scored significantly higher than comparable students in non-TACSI schools on mathematics achievement tests. Further, the 18 TACSI schools had higher ratings of instructional leadership and effective supervisory practices, a stronger culture of faculty trust, and higher levels of student trust of teachers, school identification among students, parent trust in school, and school outreach, than the comparison schools.(5)In Multnomah County, Oregon, Schools Uniting Neighborhoods (SUN) transforms schools into community schools. SUN is a partnership of Multnomah County, the City of Portland, including Children’s Investment Fund, local school districts, the Oregon Department of Human Services, a Business Leader’s Roundtable, and nonprofit organizations. Data shows that students who regularly participated in SUN activities showed strong gains in academics, attendance, and behavioral areas. There was a 76 percent increase in State benchmark scores in reading and mathematics for such students, the average daily school attendance at such schools was 95 percent, and 74 percent of the students had a more positive attitude toward schools.(6)All Cincinnati, Ohio, public schools are using some level of the community school strategy. Cincinnati Public Schools have been the most improved urban district in Ohio. Cincinnati, Ohio, is the first urban district in the State to receive an effective rating. The district had a rating of academic emergency when the districtwide community learning center program first began. Oyler Elementary School, where 92 percent of the students receive free or reduced lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), was once threatened with closure. Oyler Elementary School has achieved more than its expected level of growth for more than 2 consecutive years. The school’s performance index has improved by 6 percent in the last 2 years alone.(7)In Providence, Rhode Island, results from Bailey Elementary School, the first full-service community school in the State, are positive. In 2009, Bailey Elementary School made adequate yearly progress in both mathematics and reading for the first time in 4 years. In reading, students in grade 3 went from scoring 27 percent proficiency in 2007 to 41 percent in 2009, scores for students in grade 4 jumped from 28 percent proficiency to 59 percent during the same period, and students in grade 5 moved from 12 percent proficiency to 39 percent.(8)The Evansville Vanderburgh School Corporation (EVSC) in Evansville, Indiana, is a districtwide community school system that serves over 22,000 students in 38 schools. Students are connected to their schools and to helping institutions like churches and community organizations, libraries and health clinics, recreation centers and volunteer agencies, all of which allow students to explore and participate in the larger community.3.PurposeThe purpose of this Act is to provide State educational agencies and local educational agencies with the funding, flexibility, and support necessary to implement a research and evidence based community school model, in order to—(1)enable local educational agencies and community partners, including public and private agencies, community-based organizations, local government, institutions of higher education, families, family advocacy organizations, after school program providers, summer program providers, museums, libraries, and other cultural institutions and civic organizations, to leverage their resources to prepare students for institutions of higher education, careers, and citizenship, through the creation and establishment of community schools; and(2)to provide funding for the creation, continuation, or expansion of results-driven partnerships that align numerous funding streams, including public and private funding, and leverage existing funding.4.DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended—(1)in paragraph (39), by striking State.—The and inserting the following:(40)State.—The;(2)by redesignating paragraphs (7) through (36), paragraphs (37) through (39), and paragraphs (40) through (43) as paragraphs (8) through (37), paragraphs (39) through (41), and paragraphs (44) through (47), respectively;(3)by inserting after paragraph (6) the following:(7)Community schoolThe term community school means a public elementary school or secondary school that—(A)provides a coordinated and responsive set of programs and integrated student supports that focus on academics, mental and physical health and social services, youth and community development, early care and education programs and services, expanded learning time (including summer learning), and community engagement that leads to improved student learning and development, stronger families, and healthier communities;(B)is supported by a set of partnerships between such school or local educational agency and other community resources, such as community-based organizations, nonprofit organizations, and other public or private entities with a demonstrated record of successfully meeting student and family needs, consistent with the purpose of a community school model, as described in section 3 of the Supporting Community Schools Act of 2013;(C)in addition to serving as an elementary school or secondary school, also operates as a center of the community that is open to the community and provides or hosts relevant services for the community, to the greatest extent practicable;(D)allows for the coordination of the assets of the school and communities to more efficiently and effectively meet the needs of all students;(E)provides opportunities for collaboration between the specialized instructional support personnel who are employed by a school or a local educational agency and are responsible for providing specialized instructional support services, school nurses, and other staff to offer a comprehensive range of services and opportunities to children, families, and communities;(F)identifies a site coordinator (who may be provided through a partnership with a nonprofit organization) to serve as a liaison with partner organizations in order to assist the community school in providing children and families with the integrated services and comprehensive supports that are needed to improve the learning of children and the ability of children to plan for postsecondary educational opportunities, such as services and supports related to—(i)health;(ii)employment;(iii)mentoring or tutoring services, and other human services;(iv)enrichment and accelerated learning opportunities;(v)before school and after school programs;(vi)recreation programs; and(vii)summer programs; and(G)implements the following:(i)The strengthening of the instructional program of the school for core academic subjects, by—(I)providing challenging curricula, raising standards and expectations, and developing highly effective teachers who are skilled in content area knowledge, pedagogy, and socio-emotional development;(II)strengthening parent, family, and community engagement; and(III)establishing practices that address all aspects of student achievement and development, including cognitive, social, emotional, physical, and civic development.(ii)The provision of effective professional development to assist teachers and administrators, specialized instructional support personnel, other staff, and families in identifying and meeting the comprehensive needs of students.(iii)Strategies to increase student motivation and engagement in learning in school and community settings, before, during, and after school, and during the summer (in order to prevent summer learning loss).(iv)The establishment of partnerships with organizations that volunteer to support enrichment and development activities, including organizations such as youth sports leagues, and activities such as family counseling, housing fairs, or financial fairs, designed to meet student, family, and community needs.(v)The creation of a school climate that is safe and supportive.(vi)Improvement of the coordination, availability, delivery, and effectiveness of integrated services and comprehensive supports for children and families.(vii)The integration of academic enrichment and social services to support the development of the whole child, including the child's intellectual, social, emotional, and physical development.(viii)The promotion of mutual respect and collaboration.(ix)The enhancement of parent, family, caregiver, and community engagement by—(I)using consistent, diverse, and culturally competent outreach strategies; and(II)supporting family engagement, including adult education and family literacy activities, family volunteering, and family input in school policies, in order to support children’s learning.(x)Increased access to, and improved quality of, early care and education programs, when applicable.(xi)The creation of a cultural environment that is supportive of postsecondary education and career readiness.(xii)The employment of technology to increase student engagement and student achievement.; (4)by inserting after paragraph (37) (as redesignated by paragraph (2)) the following:(38)Research and Evidence BasedThe term research and evidence based means a model that is based on theoretical considerations, reported practice, and prior research, and has demonstrated success in—(A)improving student achievement or student growth;(B)closing achievement gaps;(C)increasing attendance; and(D)in the case of a secondary school, increasing secondary school graduation rates.; and(5)by inserting after paragraph (41) (as redesignated by paragraph (2)) the following:(42)Specialized instructional support personnelThe term specialized instructional support personnel means school counselors, school social workers, school psychologists, and other qualified professional personnel involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary corrective or supportive services (including related services, as such term is defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive program to meet student needs.(43)Specialized instructional support servicesThe term specialized instructional support services means the services provided by specialized instructional support personnel, and any other corrective or supportive services, to meet student needs..5.Use of the community schools model by schools in need of improvement(a)School improvement grantsSection 1003(g)(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(g)(9)) is amended—(1)by striking Local awards.—Each and inserting the following:Local awards.—(A)In generalEach; and(2)by adding at the end the following:(B)Community schools model(i)In GeneralA local educational agency may use funds under this subsection to transform a school identified for improvement, corrective action, or restructuring under section 1116 into a research and evidence based community school, in order to—(I)improve student achievement in the school; and(II)create incentives to grow and sustain community partnerships so that the school and the community work together to improve student academic achievement and social and emotional well-being.(ii)RequirementsA local educational agency that uses funds under this subsection to transform a school identified for improvement, corrective action, or restructuring under section 1116 into a research and evidence based community school shall—(I)use rigorous, transparent, and equitable evaluation systems to assess the effectiveness of the implementation of the community school model;(II)provide ongoing, high-quality professional development to staff that—(aa)is aligned with the school's instructional program;(bb)facilitates effective teaching and learning; and(cc)supports the implementation of school reform strategies; and(III)give the school sufficient operational flexibility in programming, staffing, budgeting, and scheduling so that such school can fully implement a comprehensive strategy that is designed to substantially improve student achievement, and, if applicable, increase the graduation rate at such school.(iii)Continuation of ActivitiesNotwithstanding any other provision of this subparagraph, in carrying out a community school model, a local educational agency may continue to build on, or complete, actions that the local educational agency has taken in the 3 years before the school year in which the local educational agency begins to fully implement the community school model..(b)School improvement plansSection 1116(b)(3)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(3)(A)(i)) is amended by inserting , or the implementation of a research and evidence based community school model after part F.(c)Corrective ActionSection 1116(b)(7)(C)(iv) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(7)(C)(iv)) is amended by adding at the end the following:(VII)Transform the school into a research and evidence based community school..(d)Alternate governance arrangementsSection 1116(b)(8)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8)(B)) is amended—(1)by redesignating clause (v) as clause (vi); and(2)by inserting after clause (iv) the following:(v)Transforming the school into a research and evidence based community school..6.Encouraging community-school coordination in prevention and intervention programs for children and youth who are neglected, delinquent, or at-riskSection 1424(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6454(3)) is amended by striking education and inserting the following:education, which may include funding for a community school coordinator who will support community schools operating within the local educational agency by—(A)coordinating results-focused partnerships that support the goals of community schools;(B)integrating school and community resources based on individual student needs;(C)engaging families and community partners;(D)mobilizing partners, coordinating resources, and managing site-level programming at a community school, including working with a lead agency (such as a community-based organization, institution of higher education, or public agency) to provide additional site coordination;(E)helping align and leverage resources and integrate funding streams; and(F)demonstrating, through the use of performance indicators, how the community school supports the academic, social, emotional, physical, and civic development of students and the community..